EXHIBIT 10.24 CONFIDENTIAL TREATMENT REQUESTED: Information for which confidential treatment has been requested is omitted and is noted with asterisks. An unredacted version of this document has been filed separately with the Securities and Exchange Commission (the “Commission”). license agreement University of Virginia Licensing & Ventures Group – PhosImmune, Inc. This License Agreement (as amended, hereinafter “Agreement”) is made this 19th day of March, 2013 (“Effective Date”) by and between the University of Virginia Patent Foundation d/b/a University of Virginia Licensing and Ventures Group, a Virginia non-profit corporation, having a principal place of business at 250 W. Main Street, Suite 300, Charlottesville, VA 22902 (“UVA LVG”) and PhosImmune, Inc., having a principal place of business at PhosImmune, Inc., c/o Fanelli Haag & Kilger PLLC, 1treet, N.W., Suite 1120, Washington, D.C. 20006 (“Licensee”), (each a “Party” or collectively the “Parties”). WITNESSETH whereas, UVA LVG, as agent and/or assignee of the University of Virginia (“UVA”), owns or co-owns rights in, and by an inter-institutional agreement, is exclusively authorized to license other patent rights owned by the University of Birmingham (“UoB”), in certain Technology relating to the use of phosphopeptides in immunotherapy, diagnosis and disease progression monitoring of cancer; WHEREAS, Licensee desires to obtain rights in and to this Technology; whereas, UVA LVG is willing to grant a license to this Technology to Licensee, under the terms of this Agreement; NOW THEREFORE, in consideration of the mutual covenants contained herein and intending to be legally bound, the parties agree as follows: 1. DEFINITIONS As used in this Agreement: “Affiliate” means any corporation or non-corporate business entity which controls, is controlled by, or is under common control with a party to this Agreement.A corporation or non-corporate business entity shall be regarded as in control of another corporation if it owns, or directly or indirectly controls, at least fifty (50%) percent of the voting stock of the other corporation, or if it possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of such entity. “Change in Control” means an acquisition of more than 50% of the outstanding shares [**] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. 1 of Licensee (on a fully diluted basis) by a third party; a merger or consolidation of Licensee with another entity; or the sale or disposition by the company of substantially all of its intellectual property assets. “Clinical Trial” means use of a Licensed Product in humans as part of an investigation or study approved by an IRB in accordance with 21 C.F.R. §312. “Commercially Reasonable” or “Reasonable Commercial” means actions, e.g., efforts, taken by the Licensee or its Affiliate or on their behalf by their respective officers, directors, employees, agents and/or consultants in compliance with the business judgment rule taking into account Safety Concerns (if any), technical feasibility, regulatory delay/climate, and governmental and insurance reimbursement policies. “Equity Securities” means financial instruments, records, or securities that evidence ownership interests in Licensee including, without limitation, common stock in a corporation, membership units, shares, or interests in a limited liability company, or partnership interests or shares of a limited partnership or notes convertible into the same.Stock option awards are excluded from Equity Securities. “Enrichment Patent” means [**]. “FDA” means the U.S. Food & Drug Administration. “Field” means immunotherapy, diagnostics, and disease progression monitoring of cancer. “First Related Work Product” means any product that constitutes, is based on, incorporates or uses, wholly or in part, subject matter associated with the ZARLING-TCR1 invention disclosure identified in Attachment A. “Foreign Equivalent” means activities or approvals outside the United States that are similar to activities or approvals covered by “Clinical Trial”, “FDA”, “IND”, “Phase I Clinical Trial”, “Phase II Clinical Trial”, “Phase III Clinical Trial”, “NDA”, and “NDA Approval”. “IND” means an investigational new drug application submitted to the FDA under 21 C.F.R. §312 concerning use of a new drug or biologic in a Clinical Trial, or Foreign Equivalent. “Institutional Review Board” or “IRB” means a board, committee, or other group formally designated by an institution to review biomedical research involving human subjects in accordance with 21 C.F.R. §56. “Investor” means a third party qualified and/or accredited person or entity who acquires Equity Securities in exchange for cash. The definition of Investor expressly excludes the Licensee’s founding shareholders and current or future employees, directors or consultants. “IP Costs” means reasonable and documented expenditures incurred by UVA LVG to obtain or maintain Licensed Patents in the pursuit of maximizing patent protection of Licensed Products.IP Costs include, without limitation, expenditures related to administrative proceedings concerning the validity or invalidity of patent protection for the Licensed Technology, including proceedings pursuant to 35 U.S.C. §§131-135, 251- [**] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. 2 256, 302-306, or 311-329.For sake of clarity, IP Costs do not include legal fees and expenses associated with litigation.If extraordinary expenditures are anticipated arising from the preparation, filing, or prosecution of any Licensed Patent, UVA LVG shall use reasonable efforts to provide Licensee with full details and shall discuss with Licensee a mutually acceptable course of action prior to incurring any additional expenses.UVA LVG and Licensee hereby agree that expenditures on patent prosecution (including both foreign and domestic filings) in excess of [**] shall be considered “extraordinary.” “Know-How” means inventions, technical data, formulae, standards, technical information, specifications, processes, methods, lab notebooks, code books, raw materials, as well as all information, knowledge, assistance, trade practices and secrets, and improvements thereto; as well as regulatory filings, clinical or pre-clinical protocols, results, data, patient records and documents related to INDs and/or Clinical Trials. “Licensed Patent(s)” means UVA LVG’s and UoB’s rights, title and ownership interests in the Jointly-Owned Patents and UVA LVG’s rights, title and ownership interests in the UVA LVG-Owned Patents. “Jointly-Owned Patents” means Patents having inventors, as defined in 35 U.S.C. §100, obligated to assign their patent rights to UVA and/or UVA LVG and one or more inventors not under such an obligation.Licensee understands and agrees that each owner of a Jointly-Owned Patent may grant license rights without restriction and without notice or obligation to other joint owners and, therefore, rights granted by UVA LVG to any Jointly-Owned Patents would be so limited. “UVA LVG-Owned Patents” means any Patents which have inventors from UVA only. “Licensed Product” or “Product” means any product that constitutes, is based on, incorporates or uses, wholly or in part, Licensed Technology. “Licensed Know-How” means Know-How which is in UVA’s, UVA LVG’s, or UoB’s possession or under UVA’s, UVA LVG’s, or UoB’s control, which are related to the Licensed Patents as of the Effective Date.For clarity any Know-How related to UVA investigator initiated Clinical Trials shall constitute Licensed Know-How only in so far as the Know-How is under UVA or UVA LVG control and/or in UVA’s or UVA LVG’s possession. “Licensed Technology” means (i) the Licensed Patents and; (ii) the Licensed Know-How.The Technology is provided on “As Is” basis as of the Effective Date. “NDA” means a new drug application submitted to the FDA under 21 C.F.R. Part 314 or Foreign Equivalent, or a biologic license application submitted to the FDA under 21 C.F.R. Part 601 or Foreign Equivalent. “NDA Approval” means FDA approval under 21 C.F.R. Part 314 or 21 C.F.R. Part 601 for Licensee to market and distribute commercially a new drug or biologic as a Licensed Product(s) within the Field or Foreign Equivalent. “Net Sales” means the total Revenues received from the manufacture, use, or Sale of Licensed Products, less the total of all: discounts allowed in amounts customary in the trade; [**] Portions of this exhibit have been omitted pursuant to a confidential treatment request. An unredacted version of this exhibit has been filed separately with the Commission. 3 sales tariffs, duties and/or taxes imposed on the Licensed Products; outbound transportation prepaid or allowed; commercially reasonable rebates, chargebacks or retroactive price reductions; government-mandated rebates; and amounts allowed or credited on returns.
